Case 0:18-cv-60747-UU Document 33 Entered on FLSD Docket 11/01/2018 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                               CASE NO. 0:18-CV-60747-UU

 MICHAEL MCGOWAN,

        Plaintiff,

 vs.

 CAPITAL ONE BANK (USA), N.A.,

        Defendant,
                                              /

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Michael McGowan and Defendant Capital One Bank (USA), N.A. (Capital One)

 hereby stipulate to the dismissal of this action and any and all claims that were, are and/or could

 have been asserted by Plaintiff against Capital One with prejudice with each party to bear their

 own fees and costs.

        Respectfully submitted this the 1st of November, 2018,

 /s/ Christopher W. Boss                               /s/ Megan P. Stephens
 Christopher W. Boss, Esq.                             Megan P. Stephens (FL Bar No. 92557)
 Fla. Bar No.: 013183                                  Megan.Stephens@burr.com
 Email: cpservice@bosslegal.com                        Burr & Forman, LLP
 9887 Fourth Street North, Suite 202                   420 North 20th Street, Suite 3400
 St. Petersburg, Florida 33702                         Birmingham, Alabama 35203
 Phone: (727) 471-0039                                 Telephone: 205-251-3000
 Facsimile: (888) 449-8792                             Facsimile: 205-714-6893
 Attorney for Plaintiff                                Attorney for Defendant Capital One Bank
                                                       (USA), N.A.
Case 0:18-cv-60747-UU Document 33 Entered on FLSD Docket 11/01/2018 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 1st day of November, 2018, I electronically filed the
 foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties who are not authorized to receive electronically Notices of
 Electronic Filing, including:

 Megan P. Stephens
 420 N. 20th Street, Suite 3400
 Birmingham, AL 35203
 E-mail: Megan.Stephens@burr.com
 Attorney for Defendant
                                                    /s/ Christopher W. Boss
                                                    Christopher W. Boss (FBN 13183)




                                               2
